IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Samuel Land Company,                    :
                 Appellant              :
                                        :
            v.                          :    No. 714 C.D. 2018
                                        :
Zoning Board of Adjustment              :
of The City of Pittsburgh,              :
City of Pittsburgh and Daniel           :
Guttman                                 :


                                     ORDER

             NOW, January 8, 2019, having considered appellees City of Pittsburgh

and Zoning Board of Adjustment’s application for reargument and appellant’s

answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge